DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 has been considered by the examiner.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 17-25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keenan et al (US 2006/0144108 A1) (referenced hereinafter as “KEENAN”) and evidenced by Cassiday (“Emulsions: Making Oil and Water Mix”, accessed from www.aocs.org, 2014) (referenced hereinafter as “CAS”) regarding claims 24 and 25.

Regarding claims 17-21, KEENAN teaches a fertilizer composition comprising a seed particle (see KEENAN at [0030, lines 1-2] teaching a fertilizer granule composition) and a coating layer comprising a soluble primary macronutrient fertilizer (see KEENAN at [0031, lines 1-4] and at [0040 lines 3-5] teaching adding recycled fertilizer particles from the final product during granulation, and thus coating the granule with soluble primary macronutrients of DAP or MAP ([002] and [0040, line 8])) micron-sized elemental sulphur is distributed on the granule (pg. 4 [0036, lines 6-7])), wherein the seed particle and the coating layer differ from each other in material composition (see KEENAN at [0036, lines 6-7] teaching sulphur distributed on the granules alone, and not within the granules, thus forming a coating layer that differs from the seed particle without sulphur distributed therein).

Regarding claims 22, KEENAN teaches the fertilizer composition of claim 17, wherein the coating layer primary macronutrient is the same as the seed primary macronutrient (see KEENAN at (pg. 4 [0036, lines 4-8] teaching the granules are granulated sulphur in the sulphur-containing fertilizer can both be incorporated into the fertilizer granule and distributed on the granule surface, thus reading on the seed and coating both having the same macronutrient).

Regarding claims 23, KEENAN teaches the fertilizer composition of claim 17, wherein the coating layer primary macronutrient is different from the seed primary macronutrient (see KEENAN at (pg. 4 

Regarding claims 24 and 25, KEENAN teaches the composition of claim 17 further comprising a dispersant in the seed particle or the coating layer, or both, wherein the dispersant is an anionic, cationic, or non-ionic surfactant (see KEENAN at [0021] teaching the granule is dispersed in an emulsifier (see CAS at [pg. 9, section “Sidebar”, third paragraph] evidencing an emulsifier is a surfactant and at [pg. 2, paragraph 2, lines 1-2] further evidencing emulsifiers can be either cationic, anionic or non-anionic).

Regarding claims 27, KEENAN teaches the fertilizer composition of claim 17, further comprising a micronutrient in the seed particle, coating, or both (see KEENAN at [0032] teaching micronutrients are added during the granulation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over KEENAN as applied to claim 17 above, and further in view of Hudson et al (US 5,423,897) (1995) (referenced hereinafter as “HUDSON”) and Jones et al (“Effects of Dust Control Coatings on Phosphorous Fertilizer Availability and Crop Yield”, accessed from www.landresources.montana.edu, 2002).

Regarding claim 26, KEENAN teaches the composition of claim 17 but does not disclose the composition further comprising a dust suppressant coating or a glaze. However, HUDSON teaches sealing sulphur coated urea granules with a wax-based surfactant, which is known to function as a dust suppressant (see JONES at [pg. 1, second paragraph, lines 1-3] further disclosing coated granular fertilizers containing wax are commonly used to decrease dust production). HUDSON, JONES, and KEENAN are analogous inventions in the field of fertilizer granule coatings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fertilizer granule of KEENAN to be sealed with a wax substance in order to prevent dust formation (JONES at [pg. 1, second paragraph, lines 1-3]). 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over KEENAN as applied to claim 17 above, and further in view of Leach et al (AU 2763902 A) (referenced hereinafter as “LEACH”).

Regarding claims 28 and 29, KEENAN teaches the composition of claim 17 wherein the micronized elemental sulphur particles have an average diameter of 1-100 microns (claim 4), which is an overlapping .

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.

	Applicant argues (Pg. 7) Keenan does not disclose the newly recited claim limitation “wherein the seed particle and the coating layer differ from each other in material composition. This argument is not persuasive. As recited in the rejection above, Keenan at [0036, lines 6-7] teaches sulphur distributed on the granules alone, and not within the granules, thus forming a coating layer that differs from the seed particle without sulphur distributed therein.

	Applicant argues (Pg. 7) the case where granules have sulphur distributed only on the surface is not supported by examples provided by Keenan. This argument is not persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. [MPEP 2123].
	Applicant argues (Pg. 8) if the sulphur is limited to only the surface of the granules, then intermixing between the sulphur slurry and the ammonium phosphate in the body of the granules must be avoided and it follows that the surface of the granules consists only of sulfur and the coating layer does not comprise a soluble primary macronutrient fertilizer and micronized elemental sulphur particles as recited. This argument is not persuasive. Keenan at [0031, lines 1-4] teaches adding recycled fertilizer particles from the final product during granulation, and thus coating the granule with soluble primary macronutrients of DAP or MAP ([002] and [0040, line 8])) and micron-sized elemental sulphur is distributed on the granule (pg. 4 [0036, lines 6-7])). The broadest reasonable interpretation of the coating layer includes the primary macronutrients DAP or MAP formed around the seed particle via recycle of the granulation agents [0031] along with sulphur distributed on the granule surface [0036]. The coating layer deposited onto a seed particle, as mentioned by applicant is not clearly recited in the claims (e.g. spray coated granule). Also, it is a claimed embodiment wherein the coating material macronutrient is the same as the seed material (see claim 22), thus applicant’s remarks that the coating layer is distinct from the seed particle and may have a different composition is not fully clarified.  

In response to applicant’s remarks that the cited references do not remedy the deficiency of Keenan regarding the 35 USC 103 rejections in view of Hudson, Jones or Leach et al, examiner notes there is no further reasoning as to why the references do not remedy Keenan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         December 8, 2021